Citation Nr: 1621169	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  06-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for multiple nevi.


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to April 1970 and from November 1971 to August 1972 with additional service in the Reserves.  He had verified service in the Republic of Vietnam from November 1967 to November 1968.  His awards and decorations include the Purple Heart.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In June 2010, the Board denied the Veteran's claims of service connection for a lumbar spine disorder, a bilateral knee disorder, and multiple nevi.  The Veteran appealed the Board's June 2010 decision to the United Court of Appeals for Veterans Claims (Court).  In February 2011, the Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the Board's June 2010 decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in February 2011, granting the Joint Motion and returned the case to the Board.

In May 2011 and August 2013, the Board remanded the issues on appeal for further development.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the appellant's case.  A review of the documents in Virtual VA reveals documents that are duplicative of the evidence in the VBMS file.

The issues of entitlement to service connection for a lumbar spine disorder and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current multiple nevi did not manifest in service and is not otherwise etiologically related to the Veteran's active military service.


CONCLUSION OF LAW

A skin disorder manifested by multiple nevi was not incurred in active service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notice letter in December 2004, prior to the initial decision on the claim in May 2005.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the letter satisfied the notice requirements.  In this regard, the December 2004 letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  VA provided a subsequent notification letters to the Veteran in March 2006 and November 2009 that explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491.  Since the issuance of the latter letters, the RO has reconsidered the Veteran's claim of service connection for multiple nevi on multiple occasions, most recently in a July 2014 Supplemental Statement of the Case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case or SSOC, is sufficient to cure a timing defect). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including private treatment notes, are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

The Veteran was also afforded a VA examination in January 2005 and December 2009 in connection with his claim of service connection for multiple nevi.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2009 VA examination obtained in this case is adequate, as it is predicated on a review of the Veteran's claims file, his reported history, and an examination.  As discussed below, the examiner also provided a rationale for his opinion and cited to relevant medical literature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

With regard to the May 2011 and August 2013 remands, the Board finds that the AOJ substantially complied with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the AOJ requested copies of the Veteran's service treatment records and service personnel records from his active duty and Reserves service from November 1971 to November 1974.  The AOJ contacted the Veteran's Reserve unit (Headquarters and Headquarters Company (HHC) 78th Division Training at Fort Dix, New Jersey) and notified the Veteran of its actions in September 2013.  In response, in a September 2013 statement, the Veteran indicated that attempts to retrieve records from the 78th Division would not produce any records because the unit did not have any records to send to VA.  Rather, he indicated that his records were sent to St. Louis, Missouri, when he left the 78th Division and he was placed in the Ready Reserve.  The AOJ also requested records from the Records Management Center (RMC) in St. Louis.  In a September 2013 response, the RMC indicated that there were no corresponding service treatment records at the RMC.  Thus, there was compliance with the May 2011 and August 2013 remand directives. 

With regard to the January 2008 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the claim for service connection on appeal and engaged in a discussion as to substantiation of that claim.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could substantiate the claim.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has maintained that his current multiple nevi are the result of sun exposure in Vietnam.  He has offered no contentions concerning his subsequent Reserve service.

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  As skin disorders, to include multiple nevi, are not listed as chronic diseases under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) is not for application.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for multiple nevi. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of any skin disorder.  A February 1970 separation examination documented a normal clinical evaluation of the skin.  The Veteran also denied any skin diseases in the report of medical history.  In a subsequent October 1975 annual Class II flight examination during his Reserve service, a normal clinical evaluation of the skin was noted.  He also denied any skin diseases in the report of medical history.

During an October 1975 VA examination for an unrelated claim, an examination of the skin was normal.  In addition, normal clinical evaluations of the skin were documented during annual flight examinations for Reserve service in October 1976, October 1977, July 1979, January 1982, January 1983, July 1984, and August 1985.  

During a January 2005 VA skin examination, the Veteran reported that he had excessive sun exposure during his service in Vietnam.  He indicated that he was first treated for his skin 15 years previously, or around 1990.  After a physical examination, the examiner diagnosed multiple nevi of the anterior chest, upper back, and upper arm.  He did not provide an etiology opinion.

In the December 2009 VA examination report, the Veteran related that he was exposed to sun during his Vietnam service.  Specifically, he stated that his helicopter was shot down three times and he was exposed to the sun during those periods in Vietnam.  On examination, the VA examiner noted that the Veteran had multiple benign lesions on his torso.  The Veteran indicated that he developed the lesions approximately 19 years ago, or in approximately 1990.  The examiner opined that it was less likely as not that the Veteran's current nevus disorder was related to service, including sun exposure.  The examiner acknowledged that the Veteran was exposed to the sun during service, but noted that current literature did not definitively relate sun exposure to the development of nevi in the future.  The examiner indicated that, rather, the Veteran's subsequent sun exposure throughout his entire adult life, including the past 39 years following service, contributed more so to the development of nevi than the Veteran's sun exposure during service.

Based on a review of the evidence, the Board finds that service connection for multiple nevi is not warranted.  While the Veteran is presumed to have been exposed to herbicides in Vietnam, the post-service medical records contain no findings referable to chloracne or any other skin disease that is subjective to presumptive service connection on the basis of exposure to herbicides. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  Hence, service connection is not available on this basis.

The Board acknowledges the Veteran's own assertions that his current nevi are related to sun exposure during his military service in Vietnam.  However, the diagnosis and etiology of a skin disease deals with an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay testimony is competent to establish the presence of varicose veins); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Moreover, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the December 2009 VA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, as well as medical literature and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise. 

Accordingly, the preponderance of the evidence is against finding that multiple nevi were incurred in service.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for multiple nevi is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for multiple nevi is denied.


REMAND

The Veteran was afforded VA examinations in January 2006, April 2007, and December 2009, in connection with his claims of service connection for lumbar spine and bilateral knee disorders.  However, the January 2006 VA examiner did not provide etiology opinions with respect to the claimed disorders, and the Board finds that the April 2007 and December 2009 opinions are inadequate.  The April 2007 VA examiner noted the Veteran's report that he developed low back and right knee pain during his service in Vietnam in 1968.  He indicated that the Veteran was a helicopter pilot and attributed his low back pain to frequent hard landings.  In addition, the Veteran maintained that he twisted his right knee in mud after his helicopter was shot down.  The April 2007 VA examiner opined that the Veteran's current low back and right knee pain were less likely than not a result of his military service.  Rather, he opined that the Veteran's low back and right knee pain was likely caused by degenerative changes that were most-likely age related.  He also indicated that the Veteran was overweight, a factor that he felt might cause low back and knee pain.  The December 2009 VA examiner noted the Veteran's report of injuries to his back and knees after his helicopter was shot down in Vietnam.  He opined that the Veteran's current low back and bilateral knee condition were less likely as not due to his military service.  The examiner indicated that he found no evidence of treatment for either condition in the claims file.  Further, he stated, "If [the Veteran's] injuries were severe enough to cause problems these (sic) many years later, he would have been seen for medical treatment during his military service."

As noted above, the Veteran has been awarded the Purple Heart.  In the case of any  veteran who has engaged in combat with the enemy during active service in a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. 38 U.S.C.A. § 1154(b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id. 

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder. Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service. See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty." Reeves, 988 F.3d at 1000.

The Board notes that neither the April 2007 nor the December 2009 VA examiner addressed a March 2006 statement from the Veteran's flight surgeon.  In the statement, the flight surgeon indicated that he recalled that the Veteran was shot down several times and wounded in Vietnam while flying during service.  He also stated, "I remember that [the Veteran] experienced several hard landings in rice fields with extreme vertical forces being present.  [The Veteran was] luck not have [a] compression fracture in [his] spine.  Escaping the scene of the crash through the deep mud caused some knee problems at the time."  

In addition, neither the April 2007 nor the December 2009 VA examiner addressed the Veteran's contention that he initially injured his low back and knees during his service as an armor officer riding and jumping off of tanks, prior to becoming a helicopter pilot. See November 2004 claim, January 2005 VA examination report, February 2005 statement.

For these reasons, the Board finds that additional medical opinions are needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's file to the December 2009 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any lumbar spine and bilateral knee disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's current lumbar spine and bilateral knee disorders are related to his military service.  In doing so, the examiner should address the Veteran's contentions that his lumbar spine and bilateral knee disorders were caused by jumping from tanks during his service as an armor officer, and/or that he injured or aggravated his lumbar spine and bilateral knees during hard landings and after his helicopter was shot down during his service in Vietnam.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner is also requested to specifically comment on the March 2006 and August 2014 statements from the Veteran's flight surgeon; April 2007 and December 2009 VA medical opinions; an April 2007 private orthopedic treatment note, signed by Dr. M.A. (initials used to protect privacy); and the January 2008 hearing testimony.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


